internal_revenue_service number release date index number -------------------------- --------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number --------------------- refer reply to cc psi b4 plr-118718-16 date date legend settlor trustee granddaughter grandson spouse ggc1 ggc2 gggc1 gggc2 date date date date date date date trust a_trust b_trust trust trust trust trust ------------------------- ------------------------------------------------------------ --------------------- -------------------------- -------------------- --------------------------- ----------------------------- -------------------- -------------------- -------------------------- ----------------------- ----------------------- --------------------- --------------------- ------------------ ------------------ --------------------------------------------------------- ------------------------------------------------------------- ----------------------------------------------------------------------- --------------------------------------------------------------- ----------------------------------------- ---------------------------------------------------------------- ----------------------------------------- ------------------------------------------------------------- ----------------------------------------- ------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------------- --------------------------------------------------------------- plr-118718-16 trust trust trust trust trust trust trust state state university a university b statute statute statute dear -------------- ----------------------------------------------------------- --------------------------------------------- -------------------------------------------------- -------------------------------------------------- ------------------------------------------------ ----------------------------------------------------- ----------------------------------------------------- --------------------------------------------------- ---------- ------------- --------------------------- ------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------------------------------- ----------------------------------------------------------------- this letter responds to your authorized representative’s letter of date and subsequent correspondence regarding the generation-skipping_transfer gst tax consequences of a proposed merger of six trusts into six newly-established trusts facts the facts and representations submitted are as follows on date settlor established trust a an irrevocable_trust for the benefit of settlor’s granddaughter granddaughter granddaughter’s spouse spouse and granddaughter’s children ggc1 and ggc2 and granddaughter’s issue_date is a date before date trust a was governed by the laws of state trust a provides that during granddaughter’s life the trustees shall distribute one-half of the net_income to granddaughter the corporate trustee in its absolute discretion may direct the trustees to distribute the other one-half of the net_income to granddaughter and any of her children or issue further the corporate trustee in its absolute discretion may direct the trustees to distribute principal to granddaughter granddaughter’s children or issue but none to granddaughter’s husband as the corporate trustee deems necessary for the support maintenance and education of such person trust a provides that when granddaughter dies if spouse predeceases her then the corporate trustee in its absolute discretion may direct the trustees to distribute the entire net_income to granddaughter’s children or issue plr-118718-16 trust a provides that the trust will terminate termination_date upon the death of the last survivor of granddaughter spouse ggc1 and ggc2 measuring lives upon termination the trust will be divided into equal shares to granddaughter’s children as are living at the death of the last survivor and to the then living issue of each child of granddaughter who is deceased the issue of each deceased child of granddaughter to take per stirpes a share equal to the share which a child of granddaughter would have taken if alive if upon the termination_date there are no living children or issue of granddaughter then the trust estate will pass to settlor’s grandson and if he is deceased to grandson’s issue per stirpes if none the trust estate will pass in equal shares one-half to university a and one-half to university b after spouse died on date trust a was divided pursuant to court order and the statutes of state into three separate trusts one trust to benefit granddaughter and her issue trust a1 one trust to benefit granddaughter ggc1 and ggc1’s issue trust a2 and one trust to benefit granddaughter ggc2 and ggc2’s issue trust a3 trust a1 received one-half of the assets of trust a trusts a2 and a3 each received one-half of the remaining assets trust a1 provided that during granddaughter’s life the trustees must pay granddaughter all of the net_income from the trust and the corporate trustee in its sole discretion may direct the trustees to distribute so much of the principal to granddaughter and her issue as the corporate trustee deems necessary for the support maintenance and education of such person upon granddaughter’s death the remaining assets of trust a1 would be distributed one-half to trust a2 and one-half to trust a3 trust a1 retained the same termination_date of trust a upon the termination_date trust a1 assets would be distributed in equal shares to trust a2 and trust a3 in the event granddaughter died without leaving children or issue trust a1 assets would be distributed per stirpes to grandson’s issue if none to university a and university b in equal shares trust a2 provided that the corporate trustee in its sole discretion may direct the trustee to distribute so much of the entire net_income to granddaughter ggc1 and any of ggc1’s issue any net_income not distributed would be accumulated further the corporate trustee in its sole discretion may direct the trustee to pay or expend for the benefit of granddaughter ggc1 and ggc1’s issue any portion of the net_income and so much of the principal as the corporate trustee deems necessary for the support maintenance and education of such person trust a3 contained the same provisions except the beneficiaries included granddaughter ggc2 and ggc2’s issue each trust retained the same termination_date as trust a upon the termination_date trust a2 assets would be distributed to ggc1’s children and to the then living issue of a deceased child such issue to take per stirpes upon the termination_date the same provisions applied to trust a3 except that the trust assets would be distributed to ggc2’s children or issue trusts a2 and a3 also provided that upon the termination_date in the event ggc1 or ggc2 died without leaving issue the assets in his trust plr-118718-16 would be distributed in equal shares to his brothers’ children or issue further in the event upon the termination_date ggc1 and ggc2 die without leaving children or issue then the trust assets would be distributed to grandson’s issue if none the trust assets would be distributed in equal shares to university a and university b after granddaughter died on date pursuant to court order and the statutes of state trust a2 was divided into six separate trusts trust benefits ggc1 gggc1 and gggc1’s issue trust benefits ggc1 gggc2 and gggc2’s issue trust benefits ggc1 and ggc1’s children and issue three other trusts trusts x y and z were established to benefit ggc1’s other children and that child’s issue this private_letter_ruling pertains to trust trust and trust trust provides that the trustees are authorized to distribute so much of the net_income as the corporate trustee determines in its absolute discretion to ggc1 gggc1 and gggc1’s issue further the trustees are authorized to distribute so much of the principal for the support maintenance and education of ggc1 gggc1 and gggc1’s issue as the corporate trustee in its sole discretion determines appropriate trust contains the same provisions except that the beneficiaries include ggc1 gggc2 and gggc2’s issue trust provides that the trustees are authorized to distribute so much of the net_income as the corporate trustee determines in its absolute discretion to ggc1 and ggc1’s issue further the trustees are authorized to distribute so much of the principal for the support maintenance and education of ggc1 and ggc1’s issue as the corporate trustee in its sole discretion determines appropriate trust sec_1 and retain the same terminate date as trust a upon the termination_date trust assets will be distributed outright to gggc1 if living_trust assets will be distributed outright to gggc2 if living and trust assets will be distributed in equal shares to trust sec_1 x y and z on date settlor established trust b a revocable_trust for the benefit of granddaughter ggc1 and ggc2 trust b was amended and restated on date trust b became irrevocable upon settlor’s death on date date sec_2 and are all dates prior to date trust b contains the same income and principal distribution provisions termination_date and dispositive provisions as trust a except that spouse was not a beneficiary or a measuring life on date pursuant to court order and the statutes of state trust b was divided into three separate trusts one trust to benefit granddaughter and her issue trust b1 one trust to benefit granddaughter ggc1 and ggc1’s issue trust b2 and one trust to benefit granddaughter ggc2 and ggc2’s issue trust b3 these trusts contain the same provisions as the three divided trusts under trust a plr-118718-16 after granddaughter died on date pursuant to court order and the statutes of state trust b2 was divided into six separate trusts trust benefits ggc1 gggc1 and gggc1’s issue trust benefits ggc1 gggc2 and gggc2’s issue and trust benefits ggc1 and ggc1’s issue three other trusts trusts l m and n were established one for each of ggc1’s other children and each child’s issue this private_letter_ruling pertains to trust sec_4 and trust sec_4 and contain the same income and principal provisions termination_date and dispositive provisions as trust sec_1 and respectively trusts contains the same income and principal provisions termination_date and dispositive provisions as trust except that on termination trust assets will be distributed equally to trust sec_4 l m and n the current trustee of trust sec_1 through is trustee it is represented that no additions actual or constructive have been made to trust a_trust b or trust sec_1 through after date ggc1 and trustee propose to establish six new trusts trusts through for the purpose of merging trust sec_1 through into the newly established trusts trust and trust benefit ggc1 gggc1 and gggc1’s issue each of these trusts will merge into trust and trust respectively trusts and will retain the same income and principal distribution provisions as merged trust sec_1 and trusts and will not terminate until gggc1 dies as opposed to upon the death of the last to die of ggc2 and ggc1 however trusts and each grant gggc1 a testamentary general_power_of_appointment to appoint the trust assets of these trusts to gggc1’s issue and the creditors of gggc1 trust and trust benefit ggc1 gggc2 and gggc2’s issue each of these trusts will merge into trust and trust respectively trusts and will retain the same income and principal distributions provisions as merged trust sec_2 and trusts and will terminate when gggc2’s dies as opposed to upon the death of the last to die of ggc1 and ggc2 however trusts and each grant gggc2 a testamentary general_power_of_appointment to appoint the trust assets of these trusts to gggc2’s issue and the creditors of gggc2 trust and trust benefit ggc1 and ggc1’s issue each of these trusts will merge into trust and trust respectively trusts and will retain the same income and principal distributions provisions as merged trust sec_3 and upon the death of the last to die of ggc1 and ggc2 trust will terminate and distribute in equal shares to trusts x y and z and trust will terminate and distribute in equal shares to trusts l m and n in addition trusts and if not terminated earlier will terminate on the date required by the rule_against_perpetuities in state in effect on the date trust a was created and trusts and if not terminated earlier will terminate on the date plr-118718-16 required by the rule_against_perpetuities in state in effect on the date trust b became irrevocable at the time trusts and terminate to the extent gggc1 has not exercised her testamentary general_power_of_appointment the trustees shall distribute trust and to gggc1’s then living issue per stripes and if no such issue is then living then to ggc1’s issue per stirpes similarly at the time trusts and terminate to the extent gggc2 has not exercised her testamentary general_power_of_appointment the trustees shall distribute trusts and to gggc2’s then living issue per stripes and if no such issue is then living then to ggc1’s issue per stirpes trusts and each provide for the same default dispositive provisions as trust sec_1 and respectively to the extent gggc1 or gggc2 dies leaving no children or issue of a deceased child the trust estates pass in equal shares to the trusts established to ggc1’s other children if the trusts for the other children have terminated and there are no other children or issue of deceased children of ggc1 the trust estates of trusts and will pass to grandson’s issue and if none the trust estates will pass one-half to university a and one-half to university b it is represented that the purpose of the merger is to retain the assets of trust sec_1 through in further trust after the death of ggc1 and ggc2 and to appoint successor trustees for trusts through currently trusts through are not funded and it is represented that these trusts will remain unfunded until the mergers it is represented that all of the current and remainder beneficiaries of trust sec_1 through have consented to the proposed mergers statute provides that a trustee may declare one or more new trusts for the purpose of merging all or a portion of an existing trust or trusts with and into the new trust or trusts whether or not created by the same trustor and whether or not funded prior to the merger to be held and administered as a single trust if such a merger would not result in a material_change in the beneficial interests of the trust beneficiaries or any of them in the trust statute provides that a trustee without authorization by the court may exercise powers conferred by the terms of the trust and except as limited by the terms of the trust any other powers conferred by this chapter statute provides that whenever a_trust a transferor trust is merged with and into another trust the transferee trust the separate existence of the transferor trust shall cease and the transferee trust shall possess all of the rights and privileges and shall be subject_to all of the obligations of the transferor trust plr-118718-16 ruling requested you have requested a ruling that upon merging trust into trust trust into trust trust into trust trust into trust into trust and trust into trust trust through will remain exempt from gst tax under sec_26_2601-1 law and analysis sec_2601of the internal_revenue_code imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip under section of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a plr-118718-16 shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example provides the following example of a merger of two trusts exempt from gst tax in grantor established an irrevocable_trust for grantor’s child and the child’s issue in grantor’s spouse also established a separate irrevocable_trust for the benefit of the same child and issue the terms of the spouse’s trust and grantor’s trusts are identical in the appropriate local court approved the merger of the two trusts into one trust to save administrative costs and enhance the management of the investments the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger in addition the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust that resulted from the merger will not be subject_to the provisions of chapter of the internal_revenue_code in the instant case although initially administered in state trust sec_1 through have been administered in state since the appointment of trustee who has its principal_place_of_business in state therefore state law is applicable the merger of trust sec_1 through transferor trusts into trusts through transferee trusts respectively is permitted under state law if such merger would not result in a material_change in the beneficial interests of the trust beneficiaries statute statute provides that a trustee may act under statute without authorization by the court statute provides that following the merger the governing instruments of transferee trusts control the disposition of the property of their respective transferor trusts during the lifetime of ggc1 and ggc2 the dispositive terms of the transferor trusts and their respective transferee trusts are the same after the merger trusts and will terminate upon the death of the survivor of ggc1 and ggc2 trusts and will terminate on the date of gggc1’s death and trusts and will terminate on the date of gggc2’s death however trusts and if not terminated earlier will terminate on the date required by the rule_against_perpetuities in state in effect on the date trust a was created and trusts and if not terminated earlier will terminate on the date required by the rule_against_perpetuities in state in effect on the date trust b became irrevocable in addition gggc1 is granted a general_power_of_appointment over trusts and which will cause trusts and to be includible the gross_estate of gggc1 at her death under sec_2041 further gggc1 will be treated as the transferor of the corpus of trusts and for gst tax purposes under sec_2652 similarly gggc2 is granted a general_power_of_appointment over trusts and which will cause trusts and trust to be includible in the gross_estate of gggc2 at her death under sec_2041 further gggc2 will be treated as the transferor of the corpus of trusts and for gst tax purposes under sec_2652 plr-118718-16 accordingly the terms of trusts through will not extend the time for vesting of any beneficial_interest in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property beyond the period provided for in the original trusts trust a and trust b moreover trusts through will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the trustee action therefore based on the facts submitted and representations made we conclude that upon the merger of trust into trust trust into trust trust into trust trust into trust trust into trust and trust into trust the transferee trusts ie trusts through will be exempt from gst tax under sec_26_2601-1 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of sec_6110 purposes cc
